Name: Council Regulation (EEC) No 542/91 of 4 March 1991 amending Regulations (EEC) No 2340/90 and (EEC) No 3155/90 preventing trade by the Community as regards Iraq and Kuwait
 Type: Regulation
 Subject Matter: trade;  international affairs;  health;  foodstuff;  Asia and Oceania
 Date Published: nan

 7. 3 . 91 Official Journal of the European Communities No L 60/5 COUNCIL REGULATION (EEC) No 542/91 of 4 March 1991 amending Regulations (EEC) No 2340/90 and (EEC) No 3155/90 preventing trade by the Community as regards Iraq and Kuwait whereas the Community and its Member States have decided to lift the said measures ; Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas, following the Resolutions by the Security Council of the United Nations imposing an embargo on Iraq and Kuwait after the invasion and occupation of Kuwait by Iraqi troops, Regulations (EEC) No 2340/90 (') and (EEC) No 3155/90 (2) prohibited trade by the Community with Iraq and Kuwait ; Whereas the liberation of Kuwait has now taken place ; Whereas, on 2 March 1991 , the Security Council of the United Nations adopted Resolution 686 (1991 ) recalling, inter alia, paragraph 9 of Resolution 661 (1990) regarding assistance to the Government of Kuwait, and requesting, in paragraph 6, all Member States, as well as the United Nations Organization, the specialized agencies and other international organizations in the United Nations system, to take all appropriate action to cooperate with the Government and people of Kuwait in the reconstruction of their country ; Whereas the Community and its Member States, meeting in the framework of political cooperation, consider there is no reason to maintain the embargo measures imposed by the Community with regard to Kuwait ; HAS ADOPTED THIS REGULATION : Article 1 The prohibitions . imposed by Regulations (EEC) No 2340/90 and (EEC) No 3155/90 are hereby lifted as regards Kuwait from 2 March 1991 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 March 1991 . For the Council The President J. F. POOS (') OJ No L 213, 9 . 8 . 1990, p. 1 . 0 OJ No L 304, 1 . 11 . 1990, p. 1 .